DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1, 2-acrylamido 2 methylpropane sulfonic acid, acrylic acid, acrylamide, sorbitan monooleate and ethoxylated tridecylic alcohol in the reply filed on 12/6/21 is acknowledged.  The traversal is on the ground(s) that a search of all groups would not burden the Examiner since the composition overlaps all the groups.  This is not found persuasive because proper distinctness has been shown between the groups.  It is noted that if the composition claims are found allowable and the method claims have been amended to include allowable subject matter, the method claims will be rejoined.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/6/21.

Priority
There is no English translation of the foreign priority, thus the claims have an effective date of the filing of the application: 10/28/20.
Claim Objections
Claim 5 is objected to because of the following informalities:  while Applicant can technically label monomers as they desire, ATBS of claim 5 is not the common abbreviation for 2-acrylamido-2-methylpropane sulfonic acid.  AMPS is the common abbreviation.  It is noted that ATBS is used in other related cases (such as US 10,647,908 used in a double patenting rejection below) to abbreviate acrylamide tertiary butyl sulfonic acid, thus, the Examiner believes Applicant mistakenly mislabeled it in this application.  Appropriate correction/clarification is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and its dependents, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has the limitation “an ethoxylated/propoxylated alcohol preferably having ethoxylations/propoxylations to obtain
Claims 2, 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2, 3, 7 each recite one broad recitation, and each claim also recites two additional ranges which are narrower than the first range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterji (US 7004254).
On the outset, it is noted that the MW of the elected monomers (acrylamide MW 71 g/mol, acrylic acid MW 72 g/mol and 2-acrylamido-2-methylpropane sulfonic acid (AMPS) MW 207.24 g/mol) were used to convert the claimed mol% ranges to wt% ranges.  
An example of the calculations are copied here: 
 
mol%
g
wt%
acrylic
0
0
0
acrylamide
96
6816
94
AMPS
4
428.8
6
total
100
7244.8
100


The claimed mol% ranges calculate to:
0-17 wt% acrylic acid
6-20 wt% AMPS
64-94 wt% acrylamide
These ranges are used instead of the mol% ranges in the rejection below.

Chatterji discloses subterranean treatment fluids comprising a friction reducing copolymer (title).  The friction reducing polymer may be 60-90 wt% acrylamide and 10-20 wt% acrylic acid (abstract).  The friction reducing polymer may additionally comprise 
The friction reducing polymers may be provided in an oil external emulsion (Column 5 lines 25-29).  The oil external emulsion comprises a water phase (Column 5 lines 51-59) and a water-immiscible oil phase (Column 5 line 60-Column 6 line 5), meeting the claimed invert emulsion, oil and water.  The emulsion comprises an emulsifier (Column 6 lines 9-25) such as sorbitan monooleate (table 1) in amounts ranging 0.5-2.5 wt% (Column 6 lines 27-28).  The emulsion comprises an inverter (Column 6 lines 63-65) such as an ethoxylated C12-C16 alcohol (Column 7 lines 6-9).  The elected ethoxylated tridecylic alcohol is a C13 ethoxylated alcohol, thus the inverter above of Chatterji embraces the elected species.  The inverter is added in amounts ranging 1- 5 wt% (Column 7 line 15).
Elements above embrace the inverse emusion, oil, water, anionic polymer MW, polymer monomers and monomer wt%, emulsifier and inverting agent requirements of claim 1.  Regarding the R ratio between the emulsifier and inverting agent, Chatterji discloses the use of 0.5-2.5 wt% emulsifier and 1-5 wt% inverter.  At the low and high ends of this range (using 0.5 emulsifer:1 inverter, or, 2.5 emulsifer:5 inverter) the claimed R value would be 2, embracing the R value of claim 1.  One can also see that .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 23, 24 of U.S. Patent No. 10,647,908 in view of Chatterji. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 23 and 24 of ‘908 embrace the requirements of instant claims 1-4, 7-8 except that while ‘908 does disclose the use of emulsifiers and inverters in the emulsion, ‘908 does not disclose the specific inverters/emulsifiers used therein.  Chatterji includes elements as set forth above.  The emulsion comprises an emulsifier (Column 6 lines 9-25) such as sorbitan monooleate (table 1). The emulsion comprises an inverter (Column 6 lines 63-65) such as an ethoxylated C12-C16 alcohol . 
Regarding the R ratio between the emulsifier and inverting agent, ‘908 discloses the use of 0.8-3 wt% emulsifier and 2-9 wt% inverter.  Herein, one can also see that the R ratio is not limited, e.g. one can use more or less of each component within the range and obtain various R values.  Thus, higher or lower R values are implicitly embraced in the reference.  Claim 21 of ‘908 further meets the requirements of instant claim 6.

Claims 1-4, 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-10, 16 of U.S. Patent No. 10975290 in further view of Chatterji. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8, 9, 16 meet all the limitations of instant claims 1, 3, 4, 6 (claim 6 is drawn to an optional component) except for the MW of the polymer.  Chatterji includes elements as set forth above and discloses acrylamide-acrylic acid-AMPS copolymers for invert emulsions for subterranean fluids.  Chatterji discloses the copolymers to have a MW up to 20,000,000.  Chatterji thusly teaches this to be a suitable MW upper limit for the polymers of ‘290.  A prima facie case of obviousness exists to use such in ‘290 since it is suitable for the intended use thereof.  Claim 7 of ‘290 meets the requirements of instant claim 2 and claim 10 of ‘290 meets the requirements of instant claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/ALICIA BLAND/           Primary Examiner, Art Unit 1766